SUMMARY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.
Response to Amendment/Claim Status

Applicant's amendments to claim 1 after final overcome the rejections of the last Office action and, therefore, a Notice of Allowance (NOA) is issued herewith. Claims 1-18 are currently pending.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the prior art cannot be used to anticipate, nor to render obvious the limitations of: the first capacitor electrode is electrically connected to and in contact with the first main-drain and the first sub-source through a first through hole, and the first pixel electrode is electrically connected to and in contact with the first sub-drain through a second through hole; and a material of the first capacitor electrode, the first pixel electrode and the common electrode comprises a transparent conductive material, in combination with the additionally claimed features.
In Re claims 2-18, they are allowable because of their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

ERIC W. JONES
Examiner
Art Unit 2892




/LEX H MALSAWMA/Primary Examiner, Art Unit 2892